In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Kings County, dated October 1, 1979, which denied their motion, inter alia, to remove their action from the Civil Court to the Supreme Court. Order affirmed, with one bill of $50 costs and disbursements to respondent Carrillo, and without prejudice to the plaintiffs to renew their motion upon proper papers within 30 days of service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Plaintiffs seek removal of their negligence action from the Civil Court to the Supreme Court based primarily upon a re-evaluation of their injuries. We agree with Special Term that there has been an insufficient showing that the injuries, as originally reported, are so severe that the plaintiffs may not be adequately compensated within the monetary jurisdiction of the Civil Court. We note that although the more detailed medical report dated April 26, 1979 is suggestive of more serious and disabling injuries which might justify *912removal, this report does not adequately set forth a causal connection between these injuries and the underlying accident (cf. Ditimis v Vlachos, 43 AD2d 848). Plaintiffs should, however, be allowed the opportunity of curing such defect. Hopkins, J. P., Mangano, Gibbons and Rabin, JJ., concur.